DETAILED ACTION
Disposition of Claims
Claims 22-28, 30, 32, 34, 36, 38-40, 102-105, 107, 109-116, and 119-121 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2020/0206285A1, Published 07/02/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/13/2020, 07/10/2020, 12/10/2020, and 06/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of implied phraseology (e.g. “The present disclosure relates…”).  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See ¶[0325] “https://www.tbi.univie.ac.at/RNA/” .



Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
HSV-1 and HSV-2 are viruses which are diploid for a number of regions or genes, including RL1 (encodes the protein ICP34.5), RL2 (ICP0), LAT (latency-associated transcript which comprise multiple miRNAs), and RS1 (ICP4).  As these are duplicated genes, it is unclear from the wording of the claims if the insertion of the miR-TS cassette happens in one or both of the open reading frames (ORFs) for these genes.  
For at least these reasons, claims 25 and 27 are rejected on the grounds of being indefinite.  


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 22 is drawn to a recombinant oncolytic herpes simplex virus (oHSV) comprising: (i) a first microRNA (miRNA) target sequence cassette (miR-TS cassette) inserted into a first viral gene and comprising at least 2 target sequences for each of miR-124, miR-1, and miR- 143; (ii) a second miR-TS cassette inserted into a second viral gene and comprising at least 2 target sequences for each of miR-128, miR-219a, and miR-122; and (iii) a third miR-TS cassette inserted into a third viral gene and comprising at least 2 target sequences for each of miR-219a, miR-204, and miR-128.  
Further limitations on the recombinant HSV of claim 22 are wherein the oHSV is further comprising a fourth miR-TS cassette inserted into a fourth viral gene and comprising at least 2 target sequences for each of miR-137, miR-217, and miR-126 (claim 23); wherein each of the miR-TS cassettes comprises 4 target sequences for each of the respectively miRNAs (claim 24); wherein the first viral gene is ICP4 (claim 25); wherein the second viral gene is ICP27 (claim 26); wherein the third viral gene is ICP34.5 (claim 27); wherein the fourth viral gene is UL8 (claim 28); wherein the first miR-TS cassette comprises a nucleic acid sequence that is at least 95% identical to SEQ ID NO: 852 (claim 30); wherein the second miR-TS cassette comprises a nucleic acid sequence that is at least 95% identical to SEQ ID NO: 853 (claim 32); wherein the third miR-TS cassette comprises a nucleic acid sequence that is at least 95% identical to SEQ ID NO: 854 (claim 34); wherein the fourth miR-TS cassette comprises a nucleic acid sequence that is at least 95% identical to SEQ ID NO: 855 (claim 36); further comprising a heterologous polynucleotide sequence encoding one or more payload molecules (claim 38); wherein the heterologous polynucleotide sequence encodes a payload selected from the group consisting of IL-12, CCL4, and CXCL10 (claim 39); wherein the heterologous polynucleotide sequence encodes two or more payloads selected from the group consisting of IL-12, CCL4, and CXCL 10 (claim 40); a viral stock comprising the oncolytic HSV of claim 22 (claim 102); and a composition comprising the oncolytic HSV of claim 22 and a pharmaceutically-acceptable carrier (claim 103).
Claim 104 is drawn to a method of killing a cancerous cell, comprising exposing the cancerous cell to the oncolytic HSV of claim 22 under conditions sufficient for the oncolytic HSV to infect and replicate within said cancerous cell, and wherein replication of the oncolytic HSV within the cancerous cell results in cell death.  
Further limitations on the method of claim 104 are wherein the cancerous cell has a reduced expression of a miR capable of binding to the one or more miR-target sequences compared to the expression of the miR in a non-cancerous cell (claim 105);, wherein replication of the oncolytic virus is increased or maintained in cancerous cells with a reduced expression of the miR capable of binding to the one or more miR-target sequences (claim 107); wherein the cell is in vivo (claim 109); wherein the cell is within a tumor (claim 110).
Claim 111 is drawn to a method of treating cancer in a subject in need thereof, comprising administering the oncolytic virus of claim 22 to a subject in need thereof.  
Further limitations on the method of claim 111 are wherein the subject is a mouse, a rat, a rabbit, a cat, a dog, a horse, a non-human primate, or a human (claim 112); wherein the oncolytic virus or compositions thereof are administered intravenously, subcutaneously, intratumorally, intramuscularly, or intranasally (claim 113); wherein the cancer is selected from lung cancer, breast cancer, ovarian cancer, cervical cancer, prostate cancer, testicular cancer, colorectal cancer, colon cancer, pancreatic cancer, liver cancer, gastric cancer, head and neck cancer, thyroid cancer, malignant glioma, glioblastoma, melanoma, B-cell chronic lymphocytic leukemia, diffuse large B-cell lymphoma (DLBCL), and marginal zone lymphoma (MZL)(claim 114); wherein the lung cancer is small cell lung cancer or non-small cell lung cancer (claim 115); and wherein the liver cancer is hepatocellular carcinoma (HCC)(claim 116).
Claim 119 is drawn to a recombinant oncolytic virus comprising one or more heterologous polynucleotide sequences encoding two or more payload molecules, wherein the two or more payload molecules comprise IL-12 and an antibody or antigen-binding fragment thereof that binds to PD1 or CTLA4.  
Further limitations on the recombinant oncolytic virus of claim 119 are wherein the two or more payload molecules further comprise FLT3L (claim 120); and wherein the recombinant oncolytic virus is a herpesvirus (claim 121).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-28, 38, 102-105, 107, 109, 110-114, and 116 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyers et. al. (US20140363469A1, Pub. 12/11/2014; hereafter “Meyers”.)
The Prior Art
Meyers teaches incorporating multiple microRNA (miRNA) binding sites within the HSV genome (entire document; see abstract; reference claim 1; ¶[0008-0009]), wherein the miRNA binding site is incorporated into a coding region of the HSV genome (reference claim 10).  Meyers teaches mutant HSV strains, which are engineered to contain one or more miRNA sites (a region of nucleic acid sequence to which a miRNA will bind) would, upon entering a cell, such as an epithelial cell, be susceptible to binding by any microRNAs present which recognize the engineered site. Upon binding, viral replication or other critical viral lifecycle processes would be compromised thereby reducing or eliminating the threat of viral infection but providing a sufficient trigger for the host organism to mount an immune response (¶[0014]).  Table 2 of Meyers provides genes for HSV-1, annotates the region of the genome in which they are found, and the function of the protein encoded from said genome; said table includes RL1, which encodes the neurovirulence gene ICP34.5, and UL8, which encodes a portion of the helicase-primase complex important for DNA annealing (instant claims 27-28).  Meyers teaches that out of the 77 genes listed, certain genes are more likely sites for attenuation, and include the essential DNA replication HSV proteins: UL9, UL29, UL5, UL52, UL8, UL30, UL42; the immediate early genes: ICP0, ICP4, ICP27, ICP22; and the immune evasion genes: ICP47, and UL4 (¶[0021]; instant claims 25-26).  Note that RL1, which encodes the neurovirulence protein ICP34.5 and is listed in Table 2, is also an immediate early gene (instant claim 27).  Meyers teaches one or more miRNA binding sites may be engineered into one or more sites within the HSV genome (¶[0025-0027]; Examples 1-4 starting at ¶[0194]).  Meyers teaches that the miRNA target sites may be duplicated (reference claim 7) or different (reference claim 8) and would include target sites for miRNA, depending on where the HSV should or should not be allowed to replicate, such as targets for miR-124 (¶[0011]), miR-1, miR- 143, miR-128, miR-219a, miR-122, miR-204, miR-137, miR-217, and miR-126 (Tables 3-5; instant claims 22-25).  Meyers teaches these vectors may encode heterologous transgenes (¶[0022][0083][0194]; instant claim 38).  Meyers discusses pharmaceutically-acceptable formulations of the HSV (¶[0097-0098][0149-0150]; instant claims 102-103).  Meyers teaches the viral vectors may be used to treat a variety of disorders, such as hepatic carcinoma (¶[0149][0179][0186]; instant claims 104-105, 107, 109, 110-111, 114, 116) and can be used to treat humans (¶[0181]; instant claim 112).  The virus may be administered intravenously or intramuscularly  (¶[0183]; reference claim 17; instant claim 113).  
Meyers therefore inherently or expressly teaches the limitations of instant claims 22-28, 38, 102-105, 107, 109, 110-114, and 116, and anticipates the invention encompassed by said claims.  

Claim(s) 119-121 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et. al. (WO2017103291A1, Pub. 06/22/2017, Priority 12/17/2015; hereafter “Brown”.)
The Prior Art
Brown teaches replication deficient oncolytic viral vector or replication capable oncolytic virus encoding an antibody or a binding fragment thereof to the antigen-specific T-cell receptor complex (TCR) for expression on the surface of a cancer cell, pharmaceutical compositions comprising the same, and use of any one of the same in treatment, particularly in the treatment of cancer (entire document; see abstract.)  Said oncolytic virus may be HSV (reference claim 4) and may encode antibodies against PD-1 and CTLA-4 (reference claim 12) along with expression of heterologous genes such as FLT3L (Fig. 2; reference claim 30) and IL-12 (reference claims 12, 16-17; instant claims 119-121).  
For at least these reasons, Brown teaches the limitations of instant claims 119-121, and anticipates the instant invention encompassed by said claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 39-40, 115, and 119-121 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers as applied to claims 22-28, 38, 102-105, 107, 109, 110-114, and 116 above, and further in view of Brown (supra).
The Prior Art
The teachings of Meyers have been set forth supra.  While Meyers teaches the HSV may deliver additional material beyond the miRNA target sequences, Meyers is silent to the delivery of specific immunomodulatory agents, such as IL-12 and FLT3L, or binding agents of PD1 or CTLA4.  While Meyers teaches the use of the HSV for treatment of cancer, Meyers is silent as to other types of cancers beyond hepatic carcinoma.  However, the art would render such differences obvious, as highlighted by the teachings of Brown.
Brown teaches that oncolytic HSV can encode a number of payload proteins, such as antibodies against PD-1 and CTLA-4 (reference claim 12), FLT3L (Fig. 2; reference claim 30), CXCL10 (reference claims 19, 32) and IL-12 (reference claims 12, 16-17; instant claims 39-40, 119-121).  Brown teaches the HSV may be used to treat carcinoma of the lung, and that the modalities can be useful for non-small cell lung cancer (p. 38, lines 37-40; p. 40, lines 27-30; instant claim 115.)
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Meyers in order to insert specific heterologous payloads into the HSV, thereby allowing for specific, targeted delivery of payloads to specific cells through the use of the HSV encoding the miRNA target sequences.  One would have been motivated to do so, given the suggestion by Brown that the HSV could encode a number of therapeutic proteins, especially IL-12 and antibodies against PD-1 and CTLA-4, that would be therapeutically useful in treatment of cancers.  There would have been a reasonable expectation of success, given the knowledge that HSV was capable of delivering multiple heterologous proteins to a target cells, as taught by Brown, and also given the knowledge that the use of miRNA target sequences would only allow the virus to replicate and produce proteins in specific cell types, as taught by Meyers.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-28, 38-40, 102-105, 107, 109-116, and 119-121 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of US Patent No. 10,391,132 (hereafter the ‘132 patent.) in view of Meyers (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn towards recombinant HSV which comprise miRNA target sequences inserted into the loci of viral genes, such as ICP4 and ICP27, namely when said miRNA target sequences are targets of miR-124 and miR-122.  Both sets of claims provide that two or more miRNA target sequences for the same miRNA are inserted into the viral genome, and both sets of claims provide for the insertion of additional miRNA target sequences which are not miRNA-122 or miRNA-124 target sequences.  Both sets of claims are drawn to pharmaceutical compositions which comprise the recombinant HSV, and that said HSV encodes heterologous material, such as IL-12.  Both sets of claims provide that the HSV is used to treat cancers, such as liver cancer, in a human.  The main difference is that the instant claims specify the identity of the additional miRNA target sequences, and the ‘132 patent specifies specific insertion points into the HSV genome.  However, these differences would be obvious to a skilled artisan, given the teachings of Meyers (supra).  Meyers teaches miRNA target sequences that would be helpful to insert into the HSV genome, and Meyers teaches the ORFs of the HSV and specifically highlights coding and non-coding regions useful for insertion of the heterologous material or target sequences.  Meyers renders obvious the differences between the ‘132 patent and instant claims, and the instant claims would be an obvious variant of the ‘132 claims to a skilled artisan in light of the prior art.  

Allowable Subject Matter
Claims 30,32,34, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  SEQ ID NOs: 852-855 appear to be free of the prior art, and are only disclosed in post-filing applicant-related disclosures.  


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648